UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7085



HENRY C. WARTH,

                                              Petitioner - Appellant,

          versus


WARDEN, Mount Olive Correctional Complex; WEST
VIRGINIA BOARD OF PROBATION AND PAROLE,

                                             Respondents - Appellees,

          and


STATE OF WEST VIRGINIA,

                                                           Respondent.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Charles H. Haden II, Chief
District Judge. (CA-96-798-3)


Submitted:   August 25, 1998             Decided:   September 17, 1998


Before NIEMEYER and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Henry C. Warth, Appellant Pro Se. Chad Marlo Cardinal, Assistant
Attorney General, Darrell V. McGraw, Jr., Scott E. Johnson, Dawn
Ellen Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

Warth v. Warden, No. CA-96-798-3 (S.D.W. Va. July 11, 1997). To the

extent that Appellant raises issues on appeal that were not pre-

sented in his § 2254 petition to the district court, we decline to

address the issues. See Muth v. United States, 1 F.3d 246, 250 (4th

Cir. 1993). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED



                                 2